In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00028-CV



 ESTATE OF MARLENE JEAN HUTCHINGS, DECEASED




         On Appeal from the County Court at Law
                 Lamar County, Texas
                Trial Court No. P-18065




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
       Byron Hutchings filed a timely notice of appeal on February 14, 2017, and an amended

notice of appeal on April 16, 2017. The clerk’s record was filed on April 4, 2017, and the reporter’s

record was filed on April 10, 2017. The original deadline for Hutchings’ appellate brief was

May 17, 2017. After Hutchings filed a motion for extension of time in which to file his brief, this

Court extended the filing deadline to June 19, 2017. When neither a brief nor a motion to extend

time for filing same was received by June 19, 2017, this Court advised Hutchings by letter dated

July 5, 2017, that the brief was late. We further extended the deadline for filing the brief to July 20,

2017. We warned Hutchings that failure to file the brief by July 20, 2017, would subject this

appeal to dismissal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

       We have received no responsive communication from Hutchings and have not received his

appellate brief. Since we have received no response to this Court’s letter of July 5, 2017,

Hutchings’ appeal is ripe for dismissal for want of prosecution. Consequently, and pursuant to

Rules 38.8 and 42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal for want

of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:         August 3, 2017
Date Decided:           August 4, 2017




                                                   2